Citation Nr: 1201874	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  03-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of head trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Army from March 1981 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The case has been before the Board on prior occasions, and was remanded in August 2005 for further evidentiary development.  In July 2009, the Veteran's petition to reopen a claim for entitlement to service connection for head trauma residuals was granted, and the claim was remanded for further evidentiary development.  The actions directed by the remand  have been accomplished to the extent possible, and the claim is ripe for appellate review.  


FINDING OF FACT

The appellant's head injury residuals are deemed to have had their inception during active duty.  


CONCLUSION OF LAW

Residuals of a head injury were incurred in active service.  38 U.S.C.A. §§ 1111, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant service connection for head trauma residuals.  Therefore, no further development is needed with respect to this claim.  

Service connection is granted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A veteran is presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).  Moreover, a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  

In order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) a veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Veteran indicated on his pre-enlistment examination report that he had had a previous head injury with nosebleeds, but the only abnormal objective finding was a scar.  The Veteran was accepted into military.  

Under these circumstances, the Board finds that the presumption of sound condition at service entrance attaches.  Although the appellant reported a history of a head injury prior to active service, it is well established that a history provided by a veteran of the preservice existence of a condition does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Moreover, the examiners indicated no abnormalities except a scar.  Because the record in this case establishes that the appellant was "examined, accepted, and enrolled for service," and that such examination revealed no "defects, infirmities, or disorders," the presumption of sound condition attaches with respect to residuals of a head injury.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

A short while after his entrance to active duty in 1981, during basic training, the Veteran sustained a head injury on a bed frame, which required medical treatment.  He had dizziness, headaches, bruising, and had a complaint of spitting up blood.  The Veteran was found unfit to carry on with his military training, and was honorably discharged for failing to meet the procurement medical standards set forth by the Department of the Army.  

The evidence shows that the Veteran experienced a head injury prior to entering military service and a cranioplasty was performed in the 1970s, which included the placement of an intracranial metal plate.  The Veteran was discharged from military service based upon a finding that he had a pre-existing head injury which made him ineligible for military service.  Indeed, the Veteran freely admits to having had a childhood head injury at approximately age nine or ten.  In light of this evidence and the opinion of the Army medical personnel in processing the Veteran for separation, the Board concludes that there is clear and unmistakable evidence that the Veteran had residuals of brain trauma prior to his entry onto active duty.  

Regarding the second step in rebutting the presumption of soundness, the Board, in a July 2009 remand order, sought clarification from a VA neurologist as to whether the Veteran's disability increased in severity beyond its natural progress.  

The first opinion dated in October 2009, stated that more information was needed before a comprehensive opinion could be given.  The physician who authored the opinion is the chief of the neurology section at the Long Beach VA Medical Center, and he stated that if the Veteran's seizures began after the 1981 injury, it was possible that the in-service injury contributed to the current seizure disorder.  

More information was received after the October 2009 assessment.  The Veteran's private neurologist provided a detailed assessment of the current disorder, diagnosed as post-traumatic epilepsy with complex seizures and associated migraine headaches.  The Veteran's neurologist noted that the Veteran's epilepsy symptoms began in childhood after suffering a head trauma at the age of nine or ten years.  

In July 2010, the VA neurologist who contributed to the Veteran's initial examination in 2009 stated, initially, that the assessment of the Veteran's private neurologist caused him to believe that, with the onset of seizures at age nine or ten, current complaints were at least as likely as not related to service.  In September 2010, the neurologist reversed himself with respect to causation, stating that with the seizure disorder beginning at age nine (per the assessment of the private neurologist), it is less likely as not that the in-service injury caused the current disability.  The examiner did state, however, that the 1981 injury may have exacerbated the Veteran's cognitive impairment (which initially became impaired prior to service).  

In light of this evidence, the Board cannot conclude that the evidence clearly and unmistakably shows that the Veteran's disability was not aggravated by service.  In addition to the symptoms he had in service, the VA neurologist conceded that the in-service injury may have exacerbated the Veteran's cognitive impairment.  Thus, the presumption of soundness is not rebutted, and the Veteran is deemed to have been sound at entrance.  Wagner, 370 F.3d at 1096.

Because the Veteran is deemed to have been sound at entrance, the Board must conclude that his current disability associated with head trauma had its inception in service.  


ORDER

Entitlement to service connection for residuals of head trauma is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


